Case 1:17-cv-01647-LPS Document 340 Filed 03/12/20 Page 1 of 1 PageID #: 13542




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ALIGN TECHNOLOGY, INC.                            )
                                                   )
                    Plaintiff,                     )
                                                   )
         v.                                        )          C.A. No. 17-1647-LPS
                                                   )
 3SHAPE A/S, 3SHAPE TRIOS A/S,                     )
 AND 3SHAPE INC.,                                  )
                                                   )
                    Defendants.

              STIPULATION AND [PROPOSED] ORDER EXTENDING TIME


        Plaintiff Align Technology, Inc. (“Plaintiff”) and Defendant 3Shape A/S (“Defendant”), by

and through their undersigned counsel, subject to the approval of the Court, hereby stipulate and

agree that certain deadlines in this action shall be extended as follows:

 Event                             Current Date                       Proposed Date
 Expert Discovery Cutoff           March 23, 2020                     June 1, 2020


/s/ Jeff Castellano                                    /s/ Geoffrey G. Grivner
John W. Shaw (No. 3362)                                Geoffrey G. Grivner (No. 4711)
Jeff Castellano (No. 4837)                             BUCHANAN INGERSOLL & ROONEY PC
SHAW KELLER LLP                                        919 North Market Street, Suite 990
I.M. Pei Building                                      Wilmington, DE 19801
1105 North Market Street, 12th Floor                   Telephone: (302) 552-4207
Wilmington, DE 19801                                   Email: geoffrey.grivner@bipc.com
Telephone: (302) 298-0700                              Attorney for Defendants
Email: jshaw@shawkeller.com
jcastellano@shawkeller.com
Attorneys for Plaintiff


Dated: March 12, 2020


So ordered this ____ day of _______________, 2020.

                                              ______________________________
                                              United States District Judge
